Per Curiam.
In this consolidated appeal we find no fundamental error based on the prosecutor's closing argument in appellant's trial for attempted first degree murder of a law enforcement deputy. We therefore affirm appellant's judgment of conviction. However, because the trial court erred by imposing a public defender fee above the *1084statutory minimum of $100 without making factual findings in support of the additional amount, we reverse the public defender fee and remand for the trial court to reduce the fee to $100 or hold a hearing. See Alexis v. State , 211 So.3d 81 (Fla. 4th DCA 2017).
Affirmed in part, Reversed in part, and Remanded.
Taylor, Conner and Kuntz, JJ., concur.